                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


   PATRICK ALAN SOURANDER,
                                                    Case No. 18-cv-11162
               Plaintiff,
                                             UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                     GERSHWIN A. DRAIN
SHERIFF HOWARD HANFT, ET AL.,
                                              UNITED STATES MAGISTRATE JUDGE
                                                     R. STEVEN WHALEN
             Defendants.
                                       /

OPINION AND ORDER AFFIRMING MAGISTRATE JUDGE WHALEN’S
 OCTOBER 29, 2018 ORDER GRANTING DEFENDANTS’ MOTION TO
   STAY [#25] AND OVERRULING PLAINTIFF’S OBJECTION [#27]

                                I. INTRODUCTION

      This matter is before the Court on Plaintiff’s November 16, 2018 Objection

[#27] to Magistrate Judge R. Steven Whalen’s October 29, 2018 Order granting

Defendant’s Motion to Stay [#25]. For the reasons set forth below, the Court will

AFFIRM Magistrate Judge Whalen’s Order [#25] and OVERRULE Plaintiff’s

Objection [#27].

                                II. BACKGROUND

      Plaintiff initiated this prisoner civil rights action on April 12, 2018. Dkt.

No. 1. On April 18, 2018, Defendants filed a Motion for More Definite Statement,

which Magistrate Judge Whalen granted on June 25, 2018. Dkt. No. 8. Magistrate



                                       -1-
Judge Whalen’s June 25, 2018 Order required Plaintiff to file a more definite

statement within thirty days. Id. However, Plaintiff’s more definite statement was

not filed on the Eastern District of Michigan’s electronic docket until September

12, 2018.1 Dkt. No. 14. Thus, on August 22, 2018, Defendants filed a Motion to

Dismiss under Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to abide

by Magistrate Judge Whalen’s Order. Dkt. No. 12.

      On September 19, 2018, pending the outcome of their Motion to Dismiss,

Defendants filed a Motion to Stay their Answer to Plaintiff’s more definite

statement. Dkt. No. 18. On October 29, 2018, Magistrate Judge Whalen entered a

Report and Recommendation denying Defendants’ Motion to Dismiss. Dkt. No.

24. That Report and Recommendation gave the parties fourteen days to file any

objections.   Hence, Magistrate Judge Whalen stayed Defendants’ answer to

Plaintiff’s more definite statement until the decision on Defendants’ Motion to

Dismiss became final. Dkt. No. 25. This Objection ensued. Dkt. No. 27.




1
 The record shows that Plaintiff mailed his more definite statement to the Court on
August 3, 2018. See Dkt. No. 14, p. 17 (Pg. ID 182). Under the prison mailbox
rule, Plaintiff’s more definite statement would be deemed filed on that date. See
Poston v. Settles, 2018 WL 3496623, at *1, n.1 (W.D. Tenn. July 20, 2018) (“[A]
prisoner’s legal mail is considered ‘filed’ when he deposits his mail in the prison
mail system to be forwarded to the Clerk of the Court.”) (citing Richard v. Ray,
290 F.3d 810, 812 (6th Cir. 2002)). Still, Plaintiff’s more definite statement was
untimely filed.

                                        -2-
                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 72(a) permits a party to submit objections to

a magistrate judge’s ruling on non-dispositive matters. Fed. R. Civ. P. 72(a). But

“[w]hen an objection is filed to a magistrate judge’s ruling on a non-dispositive

motion, the ruling remains in full force and effect unless and until it is stayed by

the magistrate judge or a district judge.” E.D. Mich. LR 72.2.

      In reviewing a magistrate judge’s order on a non-dispositive matter, the

district court must apply the “clearly erroneous” or “contrary to law” standard of

review. Fed. R. Civ. P. 72(a). The Supreme Court has held, “[a] finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948). Importantly, “this standard does not allow a reviewing court to reverse a

magistrate judge’s finding merely because it would have decided the matter

differently.” Sedgwick Ins. v. F.A.B.E. Custom Downstream Sys., Inc., 47 F. Supp.

3d 536, 538 (E.D. Mich. 2014).

      “The ‘clearly erroneous’ standard applies only to the magistrate judge’s

factual findings; his legal conclusions are reviewed under the plenary ‘contrary to

law’ standard.” See id. (quoting Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D.

289, 291 (W.D. Mich. 1995)). The Court’s review under the contrary to law



                                        -3-
standard requires the exercise of independent judgment in determining whether the

magistrate judge’s legal conclusions “contradict or ignore applicable precepts of

law, as found in the Constitution, statutes, or case precedent.” Sedgwick Ins., 47 F.

Supp. 3d at 538 (quoting Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio

1992), aff’d, 19 F.3d 1432 (6th Cir. 1994).

                                  IV. DISCUSSION

      Plaintiff objects to Magistrate Judge Whalen’s Order granting Defendants’

Motion to Stay, arguing that the decision was contrary to law. Dkt. No. 27, pp. 3-4

(Pg. ID 247-48). Plaintiff asserts that he mailed his more definite statement to the

Court and to Defendants’ counsel on August 3, 2018, and thus, this is the date his

more definite statement was deemed filed and served. Id. at p. 2 (Pg. ID 246); see

Poston, 2018 WL 3496623, at *1, n.1; Fed. R. Civ. P. 5(b)(C) (service is complete

upon mailing). As such, Plaintiff contends that Defendants’ answer to his more

definite statement was due on August 20, 2018 (fourteen days from date of service

plus three extra days for service by mail). Id. at p. 3 (Pg. ID 247). Because

Defendants did not file their Motion to Stay until September 19, 2018, Plaintiff

maintains that it was contrary to law for Magistrate Judge Whalen to effectively

extend Defendants’ time to file an answer to Plaintiff’s more definite statement

without first making a finding of excusable neglect, such as would be required for

a late filing under Federal Rule of Civil Procedure 6(b)(1)(B). Id. at pp. 3-4 (Pg.



                                         -4-
ID 247-48).    Plaintiff, however, overlooks the Court’s broad authority under

Federal Rule of Civil Procedure 12(e).

      Rule 12(e), in relevant part, provides, “[i]f the court orders a more definite

statement and the order is not obeyed within 14 days after notice of the order or

within the time the court sets, the court may strike the pleading or issue any other

appropriate order.” Fed. R. Civ. P. 12(e) (emphasis added). Here, Magistrate

Judge Whalen’s June 25, 2018 Order required Plaintiff to file his more definite

statement by July 25, 2018. See Dkt. No. 8. Because Plaintiff did not mail his

more definite statement until August 3, 2018, thus making it untimely, it was

within Magistrate Judge Whalen’s power under Rule 12(e) to take any measures

that he saw fit. In this case, Magistrate Judge Whalen chose to stay Defendants’

answer to Plaintiff’s more definite statement. See Dkt. No. 25. Because district

courts have broad discretion to stay proceedings, the Court cannot find that it was

contrary to law for Magistrate Judge Whalen to enter an order granting

Defendants’ Motion to Stay. See Clinton v. Jones, 520 U.S. 681, 706 (1997)

(holding courts have broad discretion to stay proceedings).

                                 V. CONCLUSION

      For the reasons stated herein, the Court AFFIRMS Magistrate Judge

Whalen’s Order Granting Defendants’ Motion to Stay [#25] and OVERRULES

Plaintiff’s Objection [#27].



                                         -5-
      IT IS SO ORDERED.



Dated:      January 9, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, January 9, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -6-
